Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   May 19, 2015

The Court of Appeals hereby passes the following order:

A15A1670. ROBERT JAY DAVIS v. THE STATE.

         Robert Jay Davis appeals from the trial court’s March 9, 2015, order denying
his motion to vacate a void sentence. Davis filed both a discretionary application,
Case No. A15D0345, and this direct appeal, seeking review of the same trial court
order.
         We denied Davis’s application for discretionary appeal on April 24, 2015.
Because that denial was an adjudication on the merits, the doctrine of res judicata
bars this direct appeal. See Northwest Social & Civic Club v. Franklin, 276 Ga. 859,
860 (583 SE2d 858) (2003); Hook v. Bergen, 286 Ga. App. 258, 261 (1) (649 SE2d
313) (2007). This appeal is therefore DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             05/19/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.